Per Curiam.
This appeal presents the sole question whether the trial court erred by its order granting the defendant’s motion to dissolve the *349writ of attachment herein. The motion was made and opposed upon conflicting affidavits, which show no clear preponderance of proof opposed to the decision of the trial court. The case, then, falls within the rule that the determination of a question of fact, on the hearing of a motion on affidavits, will not be reversed, if there be evidence reasonably tending to support it. First Nat. Bank v. Randall, 38 Minn. 382, 37 N. W. 799; State v. Madigan, 66 Minn. 10, 68 N. W. 179; Stai v. Selden, 87 Minn. 271, 275, 92 N. W. 6; First State Bank v. Schatz, 104 Minn. 425, 116 N. W. 917.
Order affirmed.